Gray, J,
The instructions given to the jury at the trial were, *420to say the least, sufficiently favorable to the demandant; he took no exception to them at the trial, and now admits their correctness. He did not ask the court, either at the trial or upon the subsequent hearing, to rule that on the facts stated by the witnesses, if satisfactorily proved, he was entitled to recover. His motion for a new trial was made upon two grounds: 1st, that the verdict was against evidence; 2d, that it was against law„ The only point of law which appears to have been ruled upon the hearing of a motion for a new trial was the same previously stated in the instructions to the jury. A rule of law laid down at the trial without exception cannot be excepted to upon a motion for a new trial. The question whether the evidence warranted the verdict is not before us. In short, the demandant shows no error prejudicial to him in the rulings or instructions of the judge in matter of law, and this court cannot upon exceptions revise the finding of the jury or of the presiding judge in the court below on questions of fact.

Exceptions overruled.